MEMORANDUM **
Antonio Lamont Stump appeals from the 15-month sentence imposed following his guilty-plea conviction for sale of a stolen firearm, in violation of 18 U.S.C. § 922(j). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Stump contends the district court committed procedural error by neglecting to meaningfully address, among other things, his counsel’s nonfrivolous arguments in support of a probationary term or, alternatively, a split sentence. This contention fails. See Rita v. United States, 551 U.S. 338, 358-59, 127 S.Ct. 2456, 168 L.Ed.2d 203 (2007); United States v. Stoterau, 524 F.3d 988, 999-1000 (9th Cir.2008).
Stump also contends that the 15-month sentence imposed by the district court is substantively unreasonable. In light of the totality of the circumstances of this case, the sentence is not substantively unreasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007); United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.